FINAL ACTION
The merits of this case have been carefully examined again in light of applicant's response received 03/17/22.  The Examiner has determined that applicant’s arguments do not overcome the refusal of record under 35 USC § 112(a) and (b) which is set forth again and made FINAL.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
The examiner has withdrawn the portion of the refusal of record regarding the requirement for surface shading. 

Claim Final Refusal - 35 USC § 112(a) and (b)
The claim is AGAIN AND FINALLY RFUSED under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
In the reproductions, the device includes two circular features on the bottom front panel. Specifically, Figs. 1.1, 1.4, 1.6 and 1.9 disclose a pair of flat circles, labeled “1” below but Fig. 1.8 shows the left circle with an additional ring not visible in any other view. 

    PNG
    media_image1.png
    350
    386
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    349
    499
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    500
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    367
    415
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    395
    434
    media_image5.png
    Greyscale


Figs. 1.1, 1.4, 1.6, 1.8 and 1.9 show a surface between the top perimeter of the device and the U-shaped cut-out on the bottom portion of the device. However, Figs. 1.3 and 1.5 show no space between the two surfaces, labeled “2” below. 

    PNG
    media_image6.png
    353
    385
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    356
    484
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    296
    495
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    392
    425
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    364
    393
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    348
    414
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    328
    397
    media_image12.png
    Greyscale


Figs. 1.2-1.5 and 1.9 show the top portion of the device absent a bottom rim but Figs. 1.7 and 1.10 show a rim around the bottom portion of the device, labeled “3” below. 

    PNG
    media_image13.png
    340
    524
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    350
    406
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    365
    480
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    329
    397
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    366
    416
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    361
    427
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    410
    465
    media_image19.png
    Greyscale

Fig. 1.8 shows a continuous surface around the bottom perimeter of the device but Figs. 1.7 and 1.10 show a break in the surface on the bottom right of the device, labeled “4” below. 

    PNG
    media_image20.png
    378
    440
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    365
    427
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    436
    450
    media_image22.png
    Greyscale

Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

Applicant may overcome this refusal by amending the reproductions to clearly and consistently disclose the claim.

Applicant’s arguments in rebuttal of the refusal of record have been carefully considered but are found unconvincing. Applicant suggests:
The discrepancies between the 11 views are not of a nature which would make it impossible for one of ordinary skill in the art to make and use the claimed design without resorting to conjecture;
The annotated figures in the Office action fail to reveal any alleged discrepancies that would change the visual impression conveyed by the design;
The claimed design comprises a large number of individual elements, making it impossible for a single element to change the overall visual impression of the design;
Inconsistencies between the drawings “do not merit a § 112 rejection if they ‘do not preclude the overall understanding of the drawing as a whole.’” In re Maatita, 900 F.3d 1375-76 (Fed. Cir. 2018 (quoting Ex Parte Asano, 201 U.S.P.Q. 315, 317 (Pat. & Tr. Office Bd. App. 1978); and
Merely because the design is almost exclusively disclosed by perspective views does not change the fact that the ventilator has two-dimensional sides, akin to the sole of a shoe, and each side can be presented in only two dimensions.

However, contrary to applicant’s assertion, an inconsistent disclosure merits a refusal under 35 USC § 112(a) and (b). The numbers of views in a disclosure, whether shown in perspective or elevation views or a combination of the two, does not correlate to enabling one of ordinary skill in the art. Rather, the would be impossible for one skilled in the art to make and use the design without resorting to conjecture because the disclosure taken as a whole does not provide certainty as the exact appearance and three dimensional configuration of the device. For example, as indicated above, one skilled in the art would not be able to discern if they were to construct the circular features on the front of the device as flat surface ornamentation, or if only the left circular element should be convex because the disclosure shows the elements both ways.  

While the design as a whole is understood to be directed to a three dimensional ventilatory therapy device, the multitude of individual elements comprising the claim are not consistently shown across all views. Consequently, the visual impression conveyed by the design is subject to more than one interpretation. Therefore, the appearance and shape/configuration of the design for which protection is sought cannot be determined or understood and a refusal under 35 USC § 112(a) and (b) is required (MPEP 2920.05(c)). 

Moreover, the Maatita case is not applicable in the instant application because the court determined that  a shoe sole is a flat claim that would be expected to be viewed from one primary angle and therefore may be represented solely by a two-dimensional disclosure with a limited or single view. However, the claim shows a three-dimensional article from a multitude of different angles that go on to show dissimilar designs of the device. Therefore, while it is understood that the disclosure as a whole is directed to a three dimensional article of manufacture, the exact appearance and three dimensional configuration of the ventilatory therapy device is unclear and one skilled in the art would have to resort to conjecture to make and use the design.

For the above reasons, the refusal of the claim under 35 USC § 112(a) and (b) is considered proper.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.


Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571) 270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919